Citation Nr: 9902432	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased rating for degenerative 
changes of the right ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from March 1979 to 
August 1983, with an additional prior period of 16 years and 
26 days of unverified active duty service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veterans claims for service 
connection for a low back disorder and diabetes mellitus, and 
granted his claim for service connection for a right ankle 
disorder, and assigned a noncompensable (zero percent) 
disability rating thereto.  The veteran filed timely appeals 
to these determinations.

The Board notes that in May 1997, following a VA examination, 
the RO issued a rating decision which increased the 
disability evaluation for the veterans service-connected 
right ankle disorder from noncompensable to 10 percent.  The 
Board notes that in a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 10 percent rating for his right ankle 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (1998).  Therefore, the issue 
of an increased rating for a right ankle disorder remains in 
appellate status.






CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO erred in denying 
his claims for service connection for a low back disorder and 
diabetes mellitus.  In support of this contention, he 
maintains that he strained his back while working on a 
helicopter in service, and has suffered from chronic low back 
problems ever since.  In addition, he maintains that, in 
retrospect, he suffered from many symptoms of diabetes 
mellitus while in service, although they were generally 
attributed to his allergies at the time.  Furthermore, he 
believes that since he had to follow a strict diet while in 
service due to his flight status, the progression of his 
diabetes while in service was slowed, since a proper diet is 
the initial treatment for diabetes.   The veteran also 
contends that an increased rating is warranted for his 
service-connected right ankle disorder because it is more 
severely disabling than is represented by the 10 percent 
rating currently assigned.  In support of this contention, he 
maintains that he suffers from painful motion and swelling of 
the right ankle, which become worse when he stands for 
extended periods or ascends or descends stairs.  Favorable 
determinations have therefore been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of service connection for a low back disorder.  The 
Board further decides that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for diabetes mellitus is well grounded.  
Finally, the Board decides that the preponderance of the 
evidence is against the veterans claim for an increased 
rating for his service-connected right ankle disorder.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran incurred a chronic low back disorder in 
service.

3.  The veteran has not presented competent evidence that his 
current diabetes mellitus was incurred in or aggravated by 
service, or is related to a service-connected disorder.

4.  The veterans right ankle disorder is currently 
manifested by early stages of degenerative arthritis, with 
slightly limited ankle motion with swelling and painful 
movement.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) (1998).

2.  The veterans claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for the veterans right ankle disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5271 
(1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues

A.  Low Back Disorder

As a preliminary matter, the Board finds that the veterans 
claim for service connection for a low back disorder is 
plausible or capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the veterans claim for service 
connection for a low back disorder includes his service 
medical records, which indicate two instances of treatment 
for back pain, in November 1971 and July 1978.  However, 
these reports appear to refer to pain in areas of the back 
other than the low back, as the back pain in 1971 was 
described as an ache at the tip of the left scapula at T7 to 
T10, and the 1978 treatment note indicated complaints of pain 
between the shoulder blades and back of the neck.  At the 
time of the veterans May 1983 retirement examination, no 
back problems were noted, although the veteran did check off 
a positive response to the question of whether he suffered 
from recurrent back pain on his report of medical 
history.

Relevant post-service evidence includes an x-ray report dated 
in August 1996 from Methodist Hospital, which indicates a 
diagnosis of degenerative changes of the lumbar spine.

In October 1996, the veteran underwent a VA examination.  At 
that time, he stated that he had had back problems since 
service.  He reported that while holding the tail of a Huey 
helicopter at Fort Hood, Texas in 1970 or 1971, he was thrown 
backwards, landing on his back.  He stated that he strained 
his back, but did not report it at the time.  He reported 
that he went to the emergency room on several subsequent 
occasions while in the military for the treatment of chronic 
back problems.  He complained that currently, his low back 
ached all the time.  He stated that it was particularly 
sore and stiff in the morning upon arising, taking 
approximately two hours for him to wear the stiffness 
out.   Range of motion testing, both active and passive, 
showed limited lumbar spine motion.  X-rays of the lumbar 
spine showed very mild scoliosis with early disc narrowing at 
L2-L3, L4-L5, and L5-S1.  Relevant final diagnoses included:  
(1) lumbar strain, chronic, recurrent, with decreased range 
of motion; and (2) degenerative disc disease at L2-L3, L4-L5, 
and L5-S1, without radiculoneuropathy.

Also of record is the report of magnetic resonance imaging 
(MRI) of the lumbar spine conducted in April 1997 by Midwest 
Radiologic Imaging, a private facility.  The results of this 
test showed mild central disc protrusion or herniation at L2-
L3 and a mild right lateral bulge of the disc, mild narrowing 
the inferior aspect of the right neuroforamen at L4-L5.

Outpatient treatment notes and statements dated from April 
1997 to February 1998 from W. H. Clapp, M.D., a private 
physician, indicate ongoing treatment for low back pain.  Of 
particular note is a statement dated in June 1997, in which 
Dr. Clapp noted that the veteran had listed recurrent back 
pain on his May 1983 service discharge statement, which the 
veteran reported started on November 17, 1971.  He also 
discussed the veterans service medical records themselves, 
citing entries which showed complaints of back pain.  Dr. 
Clapp also reported the results of the April 1997 MRI, as 
noted above, then offered the following opinion:

[The veteran] continues to have pain in 
his back.  I think that this is related 
to degenerative arthritis.  He can 
remember an accident in 1976 where he 
fell and injured his back while stationed 
in Germany.  Usually degenerative 
arthritis is a disease that develops from 
multiple trauma and I think that he has 
adequate documentation [of this] in his 
military medical records.  This has been 
going [on] since prior to the discharge 
[from] the military in 1983.

In March 1998, Dr. Clapp submitted an addendum to the June 
1997 statement.  Dr. Clapp recounted his history of treating 
the veteran since December 1985, and stated that at that time 
the veteran gave a history of a previous back injury.  Dr. 
Clapp opined that the pain that has developed now is 
degenerative arthritis which certainly could have developed 
from the injury in the military and has progressed over the 
years to be more symptomatic.

In April 1998, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he stated that he 
initially injured his back in 1971, at which time he was 
helping other soldiers move a Huey helicopter over to the 
wash rack.  He stated that he slipped while holding the tail 
of the helicopter, landing on his back and having the wind 
knocked out of him.  He stated that he subsequently injured 
his back in Germany in February 1978, at which time he 
slipped on ice.  He further stated that he still suffers from 
the same low back symptoms as he did at the time of his 
discharge in 1983.

Finally, the claims file contains two affidavits, both dated 
in April 1998, from friends of the veteran indicating that he 
suffered from back pain at the time of their visits with the 
veteran in 1973 and the early 1980s.

A review of this evidence indicates that the veteran clearly 
suffers from a current low back disorder.  However, the 
question remains as to whether this low back disorder is 
related to service.  In this regard, the Board has given 
great weight to the June 1997 opinion from Dr. Clapp, in 
which he related the veterans current low back disorder, 
which he termed degenerative arthritis, to injuries received 
in service.  The Board notes that this opinion was offered 
only after the examiner had reviewed and discussed specific 
entries in the veterans service medical records.  
Furthermore, Dr. Clapp has had an opportunity to observe and 
treat the veterans back problems for an extended period, 
since he first treated the veteran for back pain in 1985, 
only two years after the veterans discharge from service, 
and has continued to treat him until the present.  Finally, 
although it is unclear at which precise point the veterans 
low back problems began, since he reportedly incurred several 
back injuries in service, the Board finds this ambiguity of 
little import, since Dr. Clapp unequivocally stated that the 
veterans low back problems had been going on since prior to 
his discharge from the military in 1983.

Furthermore, the Board notes that the veteran is already 
service connected for arthritis of multiple joints, including 
both ankles, both knees, his right shoulder, and his cervical 
spine.  Although not dispositive, this fact constitutes 
evidence in favor of the veterans claim that he currently 
suffers from degenerative disc disease of the lumbar spine 
which was incurred in service.

Finally, the veterans claims file contains no opinions which 
state that the veterans low back disorder is unrelated to 
his military service.  Thus, in view of the fact that the 
veteran is service connected for arthritis of multiple 
joints, in consideration of the opinion by Dr. Clapp, and in 
the absence of any contrary medical opinions, the Board finds 
that the evidence supports the veterans claim for service 
connection for a low back disorder.

B.  Diabetes Mellitus

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces. 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  In 
addition, certain chronic diseases, including diabetes, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
plausible or possible is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court of Veterans Appeals case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage., 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veterans claim for service 
connection for diabetes mellitus includes his service medical 
records, which are negative for any recorded complaint or 
diagnosis of, or treatment for, diabetes.

The first post-service medical evidence of the presence of 
diabetes is found in a statement dated in August 1996 from 
Dr. Clapp.  At that time, Dr. Clapp reported that the veteran 
was suffering from diabetes mellitus type II, for which he 
was being treated with oral medication.

A second statement from Dr. Clapp, dated in May 1997, again 
indicated that the veteran was suffering from diabetes 
mellitus type II.  Dr. Clapp offered the following opinion:

On reviewing his records from the 
military, I did not see a previous 
elevated glucose, but in one spot it does 
mention that he had two previous episodes 
of elevated two hour post prandial 
glucose noted in the military several 
years before.  I could only find one 
mention of this in the record, but it is 
possible that his diabetes was present 
during his military service also and did 
develop during the military service.

At the time of the veterans April 1998 RO hearing, he 
testified that he was first diagnosed with diabetes in 1996, 
by Dr. Clapp.  However, he stated that he currently suffers 
from many of the same symptoms now that he had during 
service, such as frequent urination, dry mouth, and blurred 
vision, and thus the diabetes may have started in service. 

A review of this evidence reveals that the veteran currently 
suffers from diabetes mellitus.  However, there is no 
evidence which would indicate that the veteran was diagnosed 
with or treated for diabetes mellitus during service or 
during the one-year post-service presumptive period.  Indeed, 
the first post-service evidence of the presence of diabetes 
is in 1996, some thirteen years after the veterans discharge 
from active duty.  

Furthermore, the only medical evidence which purports to 
establish a nexus or link between the veterans current 
diabetes mellitus and his active duty service is the May 1977 
statement from Dr. Clapp.  However, the Board observes that 
Dr. Clapp noted that he found no actual elevated glucose 
readings in the veterans service medical records, and, 
further, stated merely that it was possible that the 
veterans diabetes began during service.  He did not state 
that there was a relationship between his current diabetes 
and service, or even that such a relationship was more likely 
than not.  This distinction is crucial, as the Court has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes what may 
be characterized as non-evidence.  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993), citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993), Kates v. Brown, 5 Vet.App. 93, 95 (1993), 
and Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); see 
also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  The 
Board therefore finds that this statement is too speculative 
and indefinite to constitute the required evidence of a nexus 
between the veterans current diabetes mellitus and his 
military service many years earlier.

Thus, there is nothing in the claims file, other than the 
veterans own contentions, which would tend to establish that 
his current diabetes mellitus is related to his active 
military service.  The Board does not doubt the sincerity of 
the veterans belief in this claimed causal connection, and 
his statements are presumed credible for purposes of this 
determination.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his diabetes.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994), the veterans lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet.App. 379, 384 (1995), citing Grottveit, in which the 
Court held that an appellant does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veterans contention that his current diabetes is 
related to the symptoms he experienced while in the military 
cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for diabetes mellitus, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veterans claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for diabetes mellitus.  Although the veteran has 
alleged treatment from several physicians, both VA and 
private, it appears that the RO has already requested and 
received the treatment records from these sources.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

II.  Increased Rating for a Right Ankle Disorder

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

The only medical evidence relevant to the current level of 
severity of the veterans right ankle disorder is the report 
of a VA bones examination conducted in October 1996.  At that 
time, the veteran reported having injured his right ankle in 
1977, when he slipped on ice.  He reported that his ankle had 
become progressively more painful over the years, and that 
this was exacerbated by his job, which required extensive 
walking on hard concrete.  He stated that his right ankle 
occasionally swelled late in the day after work, and ached a 
lot.  He reported that he could climb a ladder, but only very 
slowly and carefully.  On clinical examination, the veteran 
walked without a limp or the use of a cane.  His gait and 
posture were normal.  Range of motion testing of the right 
ankle revealed dorsiflexion to 10 degrees and plantar flexion 
to 33 degrees.  X-rays of the right ankle revealed early 
degenerative changes, with no evidence of acute injury, and a 
plantar calcaneal spur.  The examiner diagnosed degenerative 
arthritis of the right ankle, early, secondary to a right 
ankle strain, well-healed, with residual decreased range of 
motion, minimal.

In April 1998, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he stated that he 
suffered from a constant aching pain in the right ankle as 
well as swelling on a daily basis.  He stated that when he 
first began walking his ankle would crack and pop, 
then loosen up after 10 to 15 steps.  He also stated that his 
job required him to be on his feet all day, and that he often 
elevated his foot in the evening after work.  Finally, he 
stated that performing certain daily activities, such as 
walking up stairs or pressing on the gas pedal of an 
automobile, were often difficult and painful.

The veterans right ankle disorder has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4,71a, 
Diagnostic Code (DC) 5003, pursuant to which the severity of 
degenerative arthritis is evaluated.  DC 5003 provides that 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  Thus, DC 5271, pursuant to which the limitation of 
motion of the ankle is rated, is for application in this 
case.  Under DC 5271, a 10 percent rating is warranted for 
limited ankle motion which is moderate.  A 20 percent rating 
is warranted if such limitation of motion is marked.  A 
review of the evidence detailed above reveals that at the 
time of the VA examination conducted in October 1996, he was 
found to exhibit dorsiflexion to 10 degrees and plantar 
flexion to 33 degrees.  Furthermore, although the examiners 
characterization of the severity of the limitation of motion 
is not controlling, the Board notes that he described this 
limitation as minimal.  In addition, the degenerative 
arthritis which gives rise to the limited motion was 
described as early in progression.  Thus, the Board finds 
that, based on this evidence alone, the veterans limitation 
of ankle motion is only slight in nature, and thus does not 
meet the schedular criteria of moderate limitation of 
motion required for the assignment of a 10 percent rating 
under DC 5271.  In every instance where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).  Thus, based on the medical findings, a 
noncompensable rating would normally be assigned under DC 
5003-5271 in this case.

However, DC 5003 also states that in cases where there is 
some limited motion, 
but that the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
where the limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or painful motion. 

In this regard, the veteran has provided extensive testimony, 
which the Board finds credible, that he suffers from both 
swelling and painful motion of the right ankle, particularly 
following extended use of the ankle.  Specifically, the 
veteran has complained of constant aching pain and swelling 
of the right ankle during and after work, which makes 
everyday tasks such as walking up steps and pressing on the 
gas pedal of his car somewhat difficult, as well as a popping 
sensation when walking.  In this regard, the Board notes that 
while lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion, have been objectively confirmed upon medical 
examination.  The Board therefore determines that the 
objective evidence of noncompensably disabling limited right 
ankle motion, when viewed in conjunction with the veterans 
hearing testimony and consistent complaints of constant 
aching pain on use and swelling in the right ankle, which the 
Board finds credible, establishes that the veteran is 
entitled to a 10 percent rating under DC 5003-5271 for his 
right ankle disorder.

However, given the minimal clinical and radiologic findings 
regarding the veterans right ankle, and the fact that he 
does not limp, does not need to use a cane or ankle brace, 
and is able to stand and ambulate on his ankle all day during 
work, the Board determines the evidence does not show that 
the veterans ankle disorder is marked in severity, and thus 
an increase to a schedular rating of 20 percent is not 
warranted under DC 5003-5271.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veterans right 
ankle disorder.  The Board would point out that its denial of 
the instant claim is based solely upon the provisions of the 
VAs Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Service connection for a low back disorder is granted.

Evidence of a well-grounded claim having not been submitted, 
service connection for diabetes mellitus is denied.

A rating in excess of 10 percent for the veterans 
degenerative changes of the right ankle is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
